Citation Nr: 9905182	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-32 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left hand disorder, a left forearm 
disorder, and a left elbow disorder, claimed to have resulted 
from treatment at a VA facility in June 1988.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

REMAND

The veteran served on active duty from September 1943 to 
February 1946.  

This appeal arises from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran was hospitalized in June 1988 with a chief 
complaint of left thumb pain.  He underwent a left thumb 
arthrodesis with a bone graft taken from the olecranon, the 
extremity of the ulna at the elbow.  The veteran tolerated 
the procedure well, there were no complications, and he was 
discharged in a short-arm cast.  While at home in a 
wheelchair, he fell and fractured his left arm at the graft 
site.  Testimony has been presented that a VA physician, Dr. 
Schmalzreid, at the Sepulveda VAMC, told the veteran that the 
left proximal ulna was cracked as a result of the bone graft 
done in June 1988.

The RO has denied the veteran's claim on the grounds of the 
absence of the causal connection itself, that is, that VA 
treatment was not the proximate cause of the fracture of the 
ulna but rather that the cause of the fracture was an injury 
at home rather than VA medical care.  The veteran must assert 
that there is some reasonable connection between VA medical 
care and the fracture which he sustained.  An act is not 
regarded as a cause of an event if the particular event would 
have occurred without it.  In other words, VA medical care is 
not a cause of the fracture if the fracture would have 
occurred without it.  The veteran has asserted that a VA 
physician told him, in effect, that the ulna would not have 
fractured as a result of the fall "but for" the fact that 
bone had been removed from the fracture site by VA.  

Even if it is true that the fracture would not have occurred 
but for the prior VA bone harvesting at the site of the 
fracture, it can be argued that VA should not be held liable 
for the subsequent fracture since it was brought about by a 
later cause of independent origin, for which VA was not 
responsible.  The appellant has offered testimony which would 
indicate that the fall which was the immediate cause of the 
fracture was a foreseeable intervening cause.  However, the 
extent of VA's original obligation does not arise until 
causation is established.  Until competent evidence has been 
presented as to the question of whether VA treatment caused 
the fracture, the veteran's claim is not well grounded.  
Where the determinative issue involves medical etiology, 
competent medical evidence that a claim is "plausible" or 
possible" is generally required for the claim to be well 
grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Such 
determinations require specialized knowledge or training and 
therefore cannot be made by a lay person.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran has asserted that a VA doctor told him that the 
ulna fractured as a result of the bond graft done in June 
1988 and the medical records clearly reflect that the 
fracture site was the bone graft site.  However, the Court 
has held that a "layman's account, filtered as it was through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable" to 
constitute the medical evidence required to render a claim 
well grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  However, if the physician's statement were of record 
-- as opposed to being filtered through a lay person -- it 
may be sufficient to render the claim well grounded as it 
would provide competent evidence linking the cause of the 
fracture to VA treatment.

When VA receives an application for benefits that is not 
complete and VA is on notice that relevant evidence may exist 
or could be obtained, VA is obligated under 38 U.S.C.A. 
§ 5103(a) to assist the claimant in understanding how to file 
for benefits and what evidence is required; that obligation 
includes telling a claimant to submit a statement from a 
physician who has reportedly voiced an opinion that may be 
sufficient to well ground the claim.  Lindsay v. Brown, 
9 Vet. App. 225 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In Anglin v. West, 11 Vet. App. 361 (1998), the 
appellant testified at a hearing that he was told by doctors 
that his back condition was related to trauma in service.  
The Court held that once aware of this statement, VA had a 
duty under 38 U.S.C.A. § 5103(a) to advise the appellant that 
such physicians' statements were needed to "complete his 
application."  Because this duty was not met, the Court 
concluded that a remand was necessary to allow the VA to 
fulfill this section 5103(a) duty.  See also Franzen v. 
Brown, 9 Vet. App. 235, 238 (1996).

In this instance the veteran has asserted that a VA physician 
made a statement, which, if it were of record, might very 
well constitute evidence of a well-grounded claim.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran that 
a statement from a physician or 
physicians as to the likelihood of a 
relationship between the June 1988 
surgery with harvesting of bone from the 
olecranon and the subsequent olecranon 
fracture at the site where bone was 
harvested is needed to complete his 
application.

2.  The RO should obtain complete VA 
medical records, including outpatient 
treatment records, for June 1988 through 
1989, and associate these records with 
the records assembled for appellate 
review.

3.  If competent evidence is received 
which tends to link the olecranon 
fracture to the June 1998 VA treatment, 
the RO should arrange for the records in 
this case to be reviewed by an 
appropriate specialist for an opinion as 
to the degree of probability that VA 
treatment in June 1988 resulted in 
additional disability of the veteran's 
left upper extremity.

4.  Following completion of the above 
actions, the case should be reviewed by 
the RO.  If the benefits sought remain 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


